DETAILED ACTION
This action is in response to communication filed February 1st, 2021.
Claims 1, 3-8, 10-15, and 17-30 are currently pending.  Claims 1, 8, 15, and 20 are currently amended. Claims 2, 9, and 16 are currently canceled.  And claims 25-30 are newly presented.
The present application claims priority to provisional application no. 62/817,386, filed on March 12th, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15, and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al (U.S. Patent no. 10,511,498, hereinafter Narayan) in view of Devolites et al (U.S. Patent no. 9,602,367, hereinafter Devolites) and Hotchkiss et al (U.S. Patent no. 9,467,745, hereinafter Hotchkiss). 

With respect to claims 1, 8, 15, and 26 Narayan discloses an apparatus, method of metering internet usage (column 1, lines 35-43, monitoring tools), and non-transitory machine readable medium  comprising: 
collectors);  
	a traffic analyzer (column 17, lines 52-63) to: 
		determine domain data of the data packets (column 13, lines 15-22, domain level heuristics), and 
associate bandwidth usage values with the domain data to define bandwidth usage data by domain (column 16, lines 51-59, performance);  and 
	a bandwidth usage data storage to store the associated bandwidth usage data by domain (column 19, lines 16-28, data store can store the collected and aggregated DNS/network related data and further analysis). 
	But Narayan does not disclose a decryptor to decrypt the data packets, wherein the domain data is determined based on the decrypted data packets.
	However, Devolites discloses a decryptor to decrypt the data packets (column 27,. Lines 66-67), wherein the domain data is determined based on the aggregated domains of the decrypted data packets (column 10, lines 38-43).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the monitoring and analysis of interactions between network endpoints of Narayan with the method for creating a header detail record of Devolites.  The motivation to combine being to improve the tracking of network communication.  The tracking of network communication being improved by probing and analyzing packet data (Devolites: abstract).
	But the combination of Narayan and Devolites does not disclose a media event identifier to categorize ones of the domain data with a respective type of activity.
	However, Hotchkiss discloses a media event identifier (column 15, lines 57-67, type of data stored) to categorize ones of the domain data with a respective type of activity (column 15, lines 57-67, where the content provider can be associated with the show identifier): and
traffic meter 208) to store the associated bandwidth usage data by domain (column 16, lines 51-62, source comparison chart 260), the stored associated bandwidth usage data to include the categorized ones of the domain data (column 16, lines 63-67; column 17, lines 1-5).
	It would have been obvious to one skilled in the art at the time of the effective filing date to combine the monitoring and analysis of interactions between network endpoints of Narayan and the method for creating a header detail record of Devolites with the viewer traffic visualization platform of Hotchkiss.  The motivation to combine being to improve the tracking of network communication.  The tracking of network communication being improved by graphically providing viewer traffic statistics in discrete time intervals (Hotchkiss: abstract).

With respect to claims 3, 11, 18, and 27, the combination of Narayan, Devolites, and Hotchkiss discloses the apparatus as defined in claims 1, 8, 15, and 26, wherein at least one domain of the data packets is determined based on domain name server (DNS) data (column 4, lines 27-37). 
 
With respect to claims 4, 12, 19, and 28, the combination of Narayan, Devolites, and Hotchkiss discloses the apparatus as defined in claims 1, 8, 15, and 26, wherein the bandwidth usage data includes histogram data separated by ones of multiple domains (column 4, lines 18-25). 
 
With respect to claims 5 and 29, the combination of Narayan, Devolites, and Hotchkiss discloses the apparatus as defined in claims 4 and 28, wherein the histogram data is time-based (column 4, lines 48-55). 
 
With respect to claims 6 and 30, the combination of Narayan, Devolites, and Hotchkiss discloses the apparatus as defined in claims 1 and 26, wherein the domain data is extracted from the data packets via a deep packet inspection of the data packets (column 17, lines 23-41). 

With respect to claims 7 and 14, the combination of Narayan, Devolites, and Hotchkiss discloses the apparatus as defined in claims 1 and 8, wherein the bandwidth usage data includes bandwidth usage values at different times (column 4, lines 55-65). 
 
With respect to claims 13 and 20, the combination of Narayan, Devolites, and Hotchkiss discloses the method as defined in claims 8 and 15, further including associate, by executing instructions with the at least one processor, at least one domain of the domain data with a type of data content to define the bandwidth usage data (column 4, lines 35-46). 

With respect to claim 21, the combination of Narayan, Devolites, and Hotchkiss discloses the apparatus as defined in claim 1, Devolites further discloses wherein the domain data includes bandwidth usage of domains (Column 25, Table 5, Bandwidth) during different time periods (column 27, lines 27-28, Start and end times).

With respect to claim 22, the combination of Narayan, Devolites, and Hotchkiss discloses the apparatus as defined in claim 21, Devolites further discloses wherein the bandwidth usage data is aggregated to group the bandwidth usage data with corresponding domains (column 29, lines 4-9).

With respect to claim 23, the combination of Narayan, Devolites, and Hotchkiss discloses the apparatus as defined in claim 22, Devolites further discloses wherein a bandwidth usage value exceeding a threshold is to cause aggregation of the domains (Column 25, lines 53-56).

With respect to claim 24, the combination of Narayan, Devolites, and Hotchkiss discloses the apparatus as defined in claim 1, Devolites further discloses wherein the decryptor is to decrypt headers of the data packets, and wherein the decryptor is to not decrypt payloads of the data packets (column 27,. Lines 66-67).

With respect to claim 25, the combination of Narayan, Devolites, and Hotchkiss discloses the apparatus as defined in claim 1, Hotchkiss further discloses wherein the type of activity indicates streaming activity or non-streaming activity (column 24, lines 65-67, column 25, lines 1-5, streaming and/or recorded shows).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-15, and 17-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Russell		Pat. Pub.	2007/0067794
Shehan		Pat. Pub.	2008/0281679
Thomas		Patent no.	7,523,191
Britton		Pat. Pub.	2009/0157875
Des Jardins	Pat. Pub.	2010/0189368
Bhatia		Pat. Pub.	2013/0014136
Khader		Pat. Pub.	2013/0097176
Broms		Patent no.	8,442,859
Nielson		Pat. Pub.	2013/0232142
Vimson		Pat. Pub.	2013/0247081
Ricci		Pat. Pub.	2013/0339991
Shartzer	Pat. Pub.	2014/0067855
Devolites	Pat. Pub.	2014/0293807
Sharif-Ahmadi	Pat. Pub.	2015/0070585
Ray		Pat. Pub.	2017/0034591
West		Patent no.	9,749,688
Engineer	Pat. Pub.	2018/0255340
Sanders		Patent no.	10,530,671

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7/31/21
/BLAKE J RUBIN/Examiner, Art Unit 2457